 1    ILENE J. LASHINSKY (#003073)
      United States Trustee
 2    District of Arizona
 3    RENEE SANDLER SHAMBLIN (#017473)
      Trial Attorney
 4    230 N. First Ave., Suite 204
      Phoenix, Arizona 85003-1706
 5    Phone: (602) 682-2616
      Email: Renee.s.Shamblin@usdoj.gov
 6
                                IN THE UNITED STATES BANKRUPTCY COURT
 7
                                         FOR THE DISTRICT OF ARIZONA
 8
                                                                  In Proceedings under Chapter 11
 9        In re:
                                                                  Case No. 2:19-BK-02843-SHG
10        J. LEVINE AUCTION & APPRAISAL LLC,
                                                                   UNITED STATES TRUSTEE’S
11                                                                 EMERGENCY MOTION TO APPOINT
                                  Debtor.                          CHAPTER 11 TRUSTEE; OR
12                                                                 ALTERNATIVELY, TO CONVERT CASE
                                                                   TO CHAPTER 7
13
14
                   The United States Trustee for the District of Arizona (“UST”), by and through the
15
      undersigned attorney and in accordance with the administrative duties set forth in 28 U.S.C §
16
      586(a), hereby respectfully moves this Court for the immediate appointment of a Chapter 11
17
18    Trustee in the above captioned case, for cause, including fraud, dishonesty, incompetence, gross

19    mismanagement, and breach of fiduciary duty to creditors, or in the alternative, to convert this case

20    to Chapter 7.       J. Levine Auction & Appraisal LLC (the “Debtor”) is an auction house. Prior to the
21    March 15, 2019 petition date, the Debtor stole over $1 million in sales proceeds from 363 of its
22
      consignor clients (the “Consignors”). The Debtor preyed upon a vulnerable population of people,
23
      as its Consignors were frequently elderly people who were grieving the loss of a loved one, were
24
      selling their most valuable personal property to make ends meet, 1 or were downsizing in
25
26
27    1
          Such as one consignor, an 86 year old widow who, as she describes it, “outlived her savings,” and
           consigned personal property because she did not want to be a burden on her children.
28


     Case 2:19-bk-02843-SHG              Doc 132 Filed 06/12/19 Entered 06/12/19 15:34:40                     Desc
                                          Main Document    Page 1 of 39
 1    retirement. 2 The Debtor contracted to sell its Consignors’ personal possessions at auction and to
 2    deliver to them their sales proceeds, less the Debtor’s sales commission. While the Debtor did sell
 3
      its Consignors’ personal possessions at auction, and it did collect the sales proceeds from the
 4
      purchasers, the Debtor failed to turn over the sales proceeds to the Consignors. The Debtor thus far
 5
      has been unable to adequately explain what it did with over $1 million of cash sales proceeds that
 6
 7    belonged to its’ Consignors. Not only is over $1 million in Consignors’ sales proceeds missing, but

 8    the Debtor is also missing $2.7 million that it borrowed from various lenders in the 12 months

 9    leading up to this bankruptcy.
10               Beyond that gross pre-petition misconduct, there are numerous other grounds that compel
11
      the immediate appointment of a Chapter 11 trustee or conversion to Chapter 7. The Debtor’s owner
12
      has a history of using the Debtor as a personal piggy bank, taking almost $300,000 in cash from the
13
      Debtor in order to purchase residential real estate in his own name. Moreover, the Debtor’s post-
14
15    petition profits are abysmal, as the Debtor is generating less than half of the income it projected in

16    its cash collateral budget, and is currently operating at a loss. The Debtor continues to drain estate
17    funds by paying an exorbitant salary to a childhood friend of the Debtor’s owner, and by paying
18
      unnecessary luxury expenses for a BMW leased to the Debtor’s owner – all at the expense of
19
      unsecured creditors. As a result, the longer the Debtor remains in Chapter 11 as a debtor-in-
20
      possession, the worse off creditors will be.
21
22               Given the Debtor’s conduct, it would be contrary to both the best interest of the estate and to

23    the integrity of the bankruptcy system, to allow it to remain a Chapter 11 debtor-in-possession.

24
25    2
          Such as another consignor, who consigned everything in her home as she was retired and moving to
           Canada. “I gave them all my household, everything that was in my house. Furniture, paintings,
26         everything. And I followed your auctions, but every time I called and said, why aren’t you paying the
           money, they said it will come. . . . Where is the decency in that, sir? . . . I’m leaving this country. I have
27         nothing to take with me. Nothing.” See April 16, 2019 341 meeting transcript, pgs. 47-48, attached as
           Exhibit A.
28

     Case 2:19-bk-02843-SHG                Doc 132 Filed -06/12/19
                                                           2-       Entered 06/12/19 15:34:40                      Desc
                                            Main Document     Page 2 of 39
 1    Therefore, the UST requests the Court to either appoint a Chapter 11 trustee or to convert this case
 2    to Chapter 7. This Motion is supported by the accompanying Memorandum of Points and
 3
      Authorities, Exhibits A through Z-1, and the entire record in this case.
 4
                            MEMORANDUM OF POINTS AND AUTHORITIES
 5
      I.     J. LEVINE AUCTION & APPRAISALS
 6
 7           A.      Background & Operations.

 8           The Debtor is an auction house owned by Joshua Levine. It leases a 75,000 square foot

 9    facility in downtown Phoenix located at 915 W. Watkins Road, and conducts weekly online
10    auctions through its website www.jlevines.com, and its phone app. It auctions fine art, jewelry,
11
      furniture, rugs, firearms, vehicles, and more. The Debtor advertises in newspapers, Facebook, and
12
      in local television news segments, frequently to people who are selling items inherited from
13
      deceased loved ones or who are retired and downsizing. It promotes itself as “one of the great
14
15    success stories in the auction world. . . . A seller’s best friend and buyer’s paradise.” See page from

16    the Debtor’s website, attached as Exhibit B.
17           B.    The Debtor Does Not Own the Items it Sells,
18                 Nor Does it Own the Sales Proceeds.
             The Debtor, as an auction house, does not own the items it sells, nor does it own the sales
19
      proceeds. With few exceptions, it does not expend funds to purchase inventory. Instead, the Debtor
20
21    takes items on consignment from Consignors and acts as an intermediary between the Consignor

22    and the third-party buyer in order to sell the consigned items at auction. At all times, until the

23    consigned property is paid for and delivered to the winning buyer from the auction, the Consignor
24    retains title to the property. The Debtor’s standard auction contract provides as follows:
25
                     Seller [the Consignor] retains title to and is responsible for all
26                   property until title is conveyed to the buyer(s). [Consignor] bears the
                     risk of loss for the property and accepts sole responsibility for
27                   obtaining insurance coverage on all property. [Consignor] shall not
                     request the return of all or any part of the property once deliver (sic)
28                   to Auctioneer [the Debtor].          Neither [the Debtor] nor any

     Case 2:19-bk-02843-SHG          Doc 132 Filed -06/12/19
                                                     3-       Entered 06/12/19 15:34:40                Desc
                                      Main Document     Page 3 of 39
 1                   representative of [the Debtor] is a bailor of, or responsible or liable
                     for loss of, or damage as a result of theft, fire or otherwise.
 2
 3    See Auction Contract attached hereto as Exhibit C. 3 Therefore, from the time the Debtor obtains

 4    the consigned property to sell, to the time the Debtor delivers the consigned property to the buyer,

 5    title of the property never passes to the Debtor. Title of the property always remains with the
 6    Consignor until the property is paid for and delivered to the buyer. The Auction Contract further
 7
      provides as follows:
 8
                     [Consignor] hereby authorizes [the Debtor] to receive and accept, on
 9                   behalf of [the Consignor], the proceeds of the sale or auction in the
                     form of cash or check or credit . . . .
10
11                   [The Debtor] shall: . . . D. deduct its commission from the gross
                     proceeds of the sale and any other applicable fees and costs. E.
12                   provide the net proceeds from the sale, approximately 30 to 45
                     business days from the date of all payments received to [the
13                   Consignor].
14
      See Exhibit C (emphasis added). Although the Debtor is authorized to accept the proceeds of the
15
      sale, it is doing so only on the Consignor’s behalf, and is only holding the funds until they are
16
      transferred to the Consignor. The Debtor has no ownership interest in either the consigned property
17
      or the sales proceeds. The Debtor’s only ownership interest comes in the form of its commission,
18
19    which is typically 30% of the sales proceeds, and which it is authorized to take from the sales

20    proceeds. The Debtor generates additional revenue by charging buyers a “buyer’s premium,” which
21    is typically a 20% surcharge added to the winning bidder’s sale price, and is paid by the winning
22
      bidder. For example, if an item at auction had a closing “hammer price” of $100, the Debtor would
23
      not collect $100 from the buyer, but would collect $120 from the buyer. Of this amount, $20 is the
24
25
26           3
               This particular auction contract, signed just 11 days before the Debtor’s March 15, 2019
27    petition date, was attached to claim no. 47 in the Court’s claims registry.

28

     Case 2:19-bk-02843-SHG          Doc 132 Filed -06/12/19
                                                     4-       Entered 06/12/19 15:34:40               Desc
                                      Main Document     Page 4 of 39
 1    “buyer’s premium,” which the Debtor keeps, $30 is the Debtor’s commission, which the Debtor
 2    keeps, and $70 are the sales proceeds that are to be delivered to the Consignor.
 3
                C.      The Debtor Has a Fiduciary Duty to Its Consignor Clients.
 4
                The Debtor, as an auction house, has both an agency and a fiduciary relationship with the
 5
      consignor. See Alexandra M.S. Wilson, The Business of Art Theft: Assessing Auction House
 6
 7    Standard of Care and the Sale of Stolen Cultural Property, 4 Am U. Bus. L. Rev. 505, 510 (2016).

 8    The Debtor is acting as a sales agent for the Consignor, and it has a fiduciary responsibility to the

 9    Consignor to obtain the best possible sales price and to safeguard the sales proceeds until they are
10    transferred to the consignor. As stated by Wilson,
11
                  The auction house must act in the utmost good faith and in the best interest
12                of the principal, the consignor, at all times. A breach of fiduciary duty
                  could give rise to liability on the part of the auction house as agent for the
13                consignor as principal, whether the cause of action is based in contract or
                  negligence. Further, the auction house is also responsible for the
14
                  safekeeping of the consigned work for sale and the collection and
15                distribution of the auction proceeds.

16    Id. at 510.
17              In sum, the Debtor does not own the property it sells, nor does it own the sales proceeds.
18
      Instead, the Debtor is entrusted by its Consignor clients, to whom it owes a fiduciary duty, to collect
19
      the cash sales proceeds before transferring the cash to the Consignor (less the Debtor’s sales
20
      commission & fees).
21
22              D.       The Debtor Reports Huge Losses and Hires Bankruptcy Counsel.

23              Despite its claims of being “one of the great success stories of the auction world,” 4 the

24    Debtor reported substantial losses in 2016, 2017 and 2018. Although the Debtor earned roughly
25    41% of every sale (comprised of its 30% commission from the Consignor’s sales proceeds, and the
26
27
      4
          See printout from the Debtor’s website at Exhibit B.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed -06/12/19
                                                         5-       Entered 06/12/19 15:34:40              Desc
                                          Main Document     Page 5 of 39
 1    additional 20% buyer’s premium it took from the buyers), 5 it reported a loss of $713,665 in 2016, a
 2    loss of $1,654,035 in 2017, 6 and a loss of $1,792,740 in 2018. 7
 3
               Even though the contracts with each of its Consignors required the Debtor to pay
 4
      Consignors their sales proceeds within 30 to 45 days, the Debtor did not do this. Unbeknownst to
 5
      the Consignors, the Debtor had a practice of using the Consignors’ cash sales proceeds to pay
 6
 7    personal expenses of the Debtor’s principal, Josh Levine, as well as for the Debtor’s operating

 8    expenses. The Debtor would then borrow money from lenders to obtain cash to pay consignors. 8 It

 9    was a classic “robbing Peter to pay Paul” situation. This scheme of using Consignors’ funds for
10    personal and operating expenses, and then borrowing funds to pay Consignors would have gone on
11
      indefinitely, but for the fact that ultimately, the Debtor ran out of new lenders from which to
12
      borrow, and its previous lenders began to take aggressive collection actions.
13
               On December 19, 2018, the Debtor retained Sacks Tierney as bankruptcy counsel and paid it
14
15    $5,000.00. The Debtor made subsequent payments to Sacks Tierney of $8,000.00 on February 27,

16    2019, and of $27,301.16 on March 11, 2019. See docket no. 107, p. 2 of SOFA.
17             E.      In an Attempt to Legitimize Its Conversion of the
                       Consignor’s Funds, The Debtor Files Bankruptcy
18
19             On March 15, 2019, the Debtor filed a petition for relief under Chapter 11 of the Bankruptcy

20    Code (the “Petition Date”). Out of the 400 non-priority unsecured creditors listed in its bankruptcy
21    schedules, 363 of them are debts owed to Consignors.         These 363 “consignment claim” creditors
22
      on Schedule F, are owed amounts ranging from $10 to $135,800, and totaling $1,068,933.99. For
23
      each of the 363 Consignor claims, the Debtor sold the Consignors’ personal property and collected
24
25
      5
          See line items for Buyer’s Premium and Consignor Payments in Budget attached to Debtor’s Cash
26         Collateral Motion, at docket no. #10, and attached hereto as Exhibit D.
      6
        See selected pages of Debtor’s 2016 and 2017 tax return, attached as Exhibit E.
27    7
        See Debtor’s 2018 profit and loss statement, attached as Exhibit F.
      8
        See pgs 81-83 & 104 – 105 of Exhibit A.
28

     Case 2:19-bk-02843-SHG           Doc 132 Filed -06/12/19
                                                      6-       Entered 06/12/19 15:34:40                Desc
                                       Main Document     Page 6 of 39
 1    the cash purchase price for each sale. The Debtor also collected and retained its 30% commission
 2    and 20% buyer’s premium. The only thing the Debtor did not do was to provide the Consignors
 3
      with their sales proceeds. As described above, the sales proceeds were owned by the Consignors.
 4
      It was their money – the Debtor’s only right to it was to “receive it. . . . on behalf of” the
 5
      Consignor, to take its commission & fees, and to transfer the rest to the Consignor. Instead, the
 6
 7    Debtor used the Consignors’ money, and then listed the amount of the sales proceeds that it should

 8    have provided to each Consignor as a debt in its bankruptcy case. 9

 9             In Arizona, a defendant commits theft if he converts, for an unauthorized term, the property
10    of another that was entrusted to such defendant, or that was placed in such defendant’s possession
11
      for a limited, authorized term or use. See A.R.S. 13-1802(A)(2). Here, the Debtor had lawful
12
      possession of the Consignors’ funds, only for the limited purpose of collecting payment and taking
13
      its commission. Once that occurred, the funds were to be provided to the Consignors. Instead of
14
15    complying with its legal and ethical duty to its Consignors, the Debtor used the Consignors’ sales

16    proceeds for countless other purposes, all of which are outside the limited scope of its authorized
17    use, and as such, the Debtor’s actions appear to violate the Arizona statute for theft.
18
               The Debtor’s conversion of Consignor funds occurred not just once or twice, but no less
19
      than 363 times. Given the magnitude and scope of that conversion, and the Debtor’s itemization of
20
      each of its Consignor victims as “creditors” in this bankruptcy, it seems as though the Debtor is
21
22
23
      9
          Adding insult to injury, the Debtor entered into many of these consignment auction contracts
24    with its client victims after the date it hired bankruptcy counsel. The Debtor conducted twelve (12)
25    auctions between December 15, 2018 and its March 15, 2019 petition date. Because it had already
      retained bankruptcy counsel, and given the Debtor’s debt obligations to its numerous lenders, the
26    Debtor very likely knew it was not going to give many of these Consignors their sales proceeds at
      the time it took their personal belongings.
27
28

     Case 2:19-bk-02843-SHG           Doc 132 Filed -06/12/19
                                                      7-       Entered 06/12/19 15:34:40               Desc
                                       Main Document     Page 7 of 39
 1    attempting to use this bankruptcy as a shield for what is arguably a criminal enterprise. The amount
 2    the Debtor listed in its schedules for each individual Consignor is the precise amount that the
 3
      Debtor was obligated to transfer to each of the Consignors from the completed sale of his or her
 4
      personal property. Instead of providing its Consignors with their own funds, the Debtor, without
 5
      authority, wrongfully converted their funds for its own purposes.     In a creative attempt to
 6
 7    “legitimize” this theft and disguise these victims as creditors, the Debtor listed the sales proceeds

 8    that rightfully belong to each of its Consignors as debts in this bankruptcy case. However, this is

 9    not a typical debtor/creditor situation. These Consignors are not lenders, or vendors, or service
10    providers. Instead, these Consignors (who are now listed as creditors), were victims of fraud, (or
11
      more likely theft or embezzlement), on a massive scale, the uncontroverted evidence of which is
12
      contained in the Debtor’s own Schedule F, on file with this Court.
13
      II.    THIS MOTION IS MANDATORY UNDER 11 U.S.C. § 1104(E)
14
15           Section 1104(e) of the Bankruptcy Code provides, in relevant part, that “[t]he United States

16    Trustee shall move for the appointment of a trustee under subsection (a) if there are reasonable
17    grounds to suspect that current members of the governing body of the debtor, the debtor’s chief
18
      executive or chief financial officer, or members of the governing body who selected the debtor’s
19
      chief executive or chief financial officer, participated in actual fraud, dishonesty, or criminal
20
      conduct in the management of the debtor . . .”. See In re The 1031 Tax Group, LLC, 374 B.R.
21
22    78,87 (Bankr. S.D.N.Y. 2007 (“the U.S. Trustee must seek an order requiring appointment of a

23    chapter 11 trustee whenever the ‘reasonable grounds to suspect’ standard is met”).

24           Here, the Debtor is organized as a limited liability company and Josh Levine is its only
25    member. At all times prior to the Petition Date, Mr. Levine was the Debtor’s CEO and COO, and
26
      he made the management decisions for the Debtor. After the Petition Date, Mr. Levine handed the
27
      CEO and COO position to one of his childhood friends, Mr. Greg Granger. Despite Mr. Granger’s
28

     Case 2:19-bk-02843-SHG          Doc 132 Filed -06/12/19
                                                     8-       Entered 06/12/19 15:34:40                   Desc
                                      Main Document     Page 8 of 39
 1    employment as CEO and COO, Mr. Levine continued to participate in a management role. Among
 2    other things, Mr. Levine worked full time for the Debtor, he signed the SOFA & Schedules, he
 3
      prepared and signed the monthly operating reports on behalf of the Debtor, and he testified at the
 4
      Debtor’s initial and continued 341 meetings. Either way, even if Mr. Levine is not considered to be
 5
      current management of the Debtor, because Mr. Levine is the person who selected Mr. Granger to
 6
 7    be employed as CEO and COO, Section 1104(e) applies.

 8           As described above, the Debtor routinely and regularly took cash assets, in which it had no

 9    ownership interest, and used them for itself. Even after retaining bankruptcy counsel, up to the day
10    before the Petition Date, the Debtor continued to sign contracts to auction the valuable, personal
11
      possessions of others, knowing full well that it was going to use the Consignors’ sales proceeds to
12
      pay its lenders, or to pay some other operating expense of the Debtor. The Debtor knew that by
13
      doing so, it might not have the funds available to pay the Consignors. When Consignors inquired
14
15    of the Debtor about their missing payments, the Debtor repeatedly put them off, promising the

16    check would arrive in a few weeks, or that someone would check with the accountant, or the Debtor
17    gave some other excuse. Such deceptive conduct and knowing material misrepresentations made to
18
      induce others to use the Debtor’s auction services present a textbook case of actual fraud and
19
      dishonesty. Therefore, there are reasonable grounds to suspect that either current management, or
20
      the individual who selected current management of the Debtor, participated in fraud, dishonesty, or
21
22    perhaps even criminal conduct, making the filing of a motion to appoint a trustee mandatory under

23    Section 1104(e).

24    III.   LEGAL STANDARD FOR THE APPOINTMENT OF A CHAPTER 11 TRUSTEE
25           The Bankruptcy Code requires the appointment of a trustee to replace a debtor-in-possession
26
      if cause is shown. Section 1104(a) of the Bankruptcy Code provides, in pertinent part, as follows:
27
                     At any time after the commencement of the case but before
28                   confirmation of a plan, on request of a party in interest or the

     Case 2:19-bk-02843-SHG         Doc 132 Filed -06/12/19
                                                    9-       Entered 06/12/19 15:34:40                 Desc
                                     Main Document     Page 9 of 39
 1                   United States trustee, and after notice and a hearing, the court
                     shall order the appointment of a trustee –
 2
 3                   (1) for cause, including fraud, dishonesty, incompetence, or
                     gross mismanagement of the affairs of the debtor by current
 4                   management, either before or after the commencement of the
                     case. . . ; or
 5
                     (2) if such appointment is in the interests of creditors, any
 6                   equity security holders, and other interests of the estate. . . .
 7
             Either one of these two independent grounds is sufficient to justify the appointment of a
 8
      Chapter 11 trustee. In re Lowenschuss, 171 F.3d 673, 685 (9th Cir. 1999). “The concepts of
 9
      incompetence and dishonesty cover a wide spectrum of conduct and . . . the Court has broad
10
11    discretion in applying such concepts to show cause.” Schuster v. Dragone, 266 B.R. 268, 272

12    (Bankr. D. Conn. 2001). Diversion of estate funds constitutes fraud or dishonesty sufficient to

13    warrant appointment of a trustee. In re Bibo, Inc., 76 F.3d 256, 257-58 (9th Cir. 1996)
14
      (appointment of a trustee was mandated where management had siphoned funds from the debtor
15
      through kickbacks). In Bibo, the Ninth Circuit affirmed the sua sponte appointment of a trustee to
16
      “prevent looting of the estate.” 76 F.3d at 258. See also In re Colby Construction Corp., 51 B.R.
17
      113, 117 (Bankr. S.D. N.Y. 1985) and In re La Sherene, 3 B.R. 169, 173-75 (Bankr. N.D. Ga.
18
19    1980)(“Cause” exists where the owner is using debtor funds for personal use).

20    IV.    EXAMPLES OF THE DEBTOR’S FRAUD
21           A.      Theft of Over One Million Dollars from Its Consignor Clients.
22
             As described above, the Debtor unlawfully took the Consignors’ cash and used it for itself.
23
      The Debtor’s theft of over $1 million from 363 Consignors constitutes fraud, dishonesty,
24
      incompetence, and gross mismanagement.
25
26
27
28

     Case 2:19-bk-02843-SHG         Doc 132 Filed- 06/12/19
                                                   10 -      Entered 06/12/19 15:34:40             Desc
                                    Main Document     Page 10 of 39
 1            B.       Missing Millions in Cash from the Year Preceding the Petition Date
 2            In the year preceding the Petition Date the Debtor took out over $2.7 million in loans. 10
 3
 4          Date of Loan       Lender                                      Amount        Reference

 5          3-26-18            Second Wind Enterprises                     $662,000      Schedule D

            2018 (?)           Gary Robinson                               $50,000       p. 124 to 127
 6
            4-3-18             Headway Capital                             $20,000       p. 75 & 76
 7
            4-25-18            Sima Madison                                $248,000      Schedule E/F
 8
            7-13-18            Arcarius/Velocity Capital Group             $275,000      pgs. 65 & 66
 9
            9-21-18            Kalamata Capital Group / Kings Cash Group   $350,000      p. 77
10
            10-6-18            Green Capital Funding                       $200,000      pgs. 72 & 73
11
            10-17-18           PayPal/Loan Builder – Swift Capital         $100,000      p.84
12
            10-23-18           Kash Capital                                $150,000      p. 77
13
            11-2-18            Region Capital                              $150,000      Pgs. 84 & 85
14
            11-26-18           Kabbage                                     $100,000      p.76
15
            12-12-18           Nawaz A. Quereshi & Kelly Lowery            $300,000      Schedule D
16
            Various dates      Gregg Granger (Debtor’s CEO & COO)          $129,758 11   Schedule E/F
17
                                                                 Total     $2,734,758
18
              The Debtor’s 2018 profit and loss statement shows that the Debtor incurred a net loss of
19
      $1,792.740 in 2018. See Exhibit F. However, the Profit and Loss statement does not include any
20
21    of the cash proceeds from the $2,734,758 in loans that the Debtor received in 2018. Due to the $2.7

22
23
24
      10
          Because the Schedules just list the outstanding balance of the loans as of the Petition Date, the UST used
25       Mr. Levine’s 341 meeting testimony to obtain the amount of the initial loan. The page references are to
         the 341 meeting transcript, at Exhibit A. Otherwise, the amount of the outstanding balance as of the
26       Petition Date, as listed in the Schedules, was used.
      11
         Mr. Granger’s $129,758 at loan to the Debtor was not funded in cash. Instead, it consists of a series of the
27       Debtor’s expenses that Mr. Granger paid directly on the Debtor’s behalf. Mr. Granger kept a log of these
         payments (attached at Exhibit T) and these form the basis for his $129,758 loan.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        11 -      Entered 06/12/19 15:34:40                   Desc
                                         Main Document     Page 11 of 39
 1    million in loan proceeds, the Debtor still should have had enough cash to pay all of its expenses
 2    with about a million to spare.
 3
             The Debtor didn’t use these loan proceeds to pay the expenses listed in the Profit & Loss
 4
      statement, and when the Debtor filed bankruptcy less than three months later, the Debtor scheduled
 5
      debts of over $5.6 million. There is no explanation given for what the Debtor did with all of its
 6
 7    cash. However, it is clear that the cash was not used to pay Consignors or creditors. As an auction

 8    house that owns practically nothing (it leases its warehouse and its equipment), and doesn’t buy

 9    inventory (the vast majority is acquired on consignment), how could the Debtor have used all of
10    these funds? At the initial hearing in this case, the Debtor provided a vague rationale for its
11
      financial distress. It stated $275,000 was lost in a burglary and hundreds of thousands were spent to
12
      market and authenticate a Jackson Pollock painting. See Exhibit K. But even if those expenses
13
      were accurate, (and as set forth below, the UST submits that they are not), they still do not come
14
15    close to explaining what the Debtor did with all of this cash that it borrowed within the 12 months

16    prior to the Petition Date, and all of the cash it received from sales, but did not forward to
17    Consignors.
18
             The reason the Debtor has not answered these questions is because there are no good
19
      answers. There is no explanation for how this business legitimately used all of this cash in such a
20
      short period of time. Hence, there needs to be a forensic accounting in order to determine where
21
22    this cash went, and if there is any way to recover it for the benefit of creditors. That being the case,

23    even without a forensic accounting, the UST has uncovered a few instances where Mr. Levine has

24    improperly taken cash from the Debtor and used it for his personal benefit.
25
26
27
28

     Case 2:19-bk-02843-SHG            Doc 132 Filed- 06/12/19
                                                      12 -      Entered 06/12/19 15:34:40               Desc
                                       Main Document     Page 12 of 39
 1            C.      Mr. Levine Improperly Used Debtor Assets for His Personal Benefit
 2                    1.      Mr. Levine Used Debtor Funds to Purchase a Scottsdale, AZ Residence
 3
              In January of 2014, Josh Levine withdrew $68,000 from the Debtor’s bank account in order
 4
      to make a down payment on the purchase of a $680,000 residence located at 6101 E. Voltaire, in
 5
      Scottsdale, Arizona (the “Scottsdale Residence”). 12 See Exhibit G. Mr. Levine never repaid those
 6
 7    funds to the Debtor. When asked about the transaction at the Debtor’s 1st 341 meeting, Mr. Levine

 8    confirmed that he took $68,000 from the business for the purchase of the residence, but testified

 9    that he “paid it back immediately” with funds from his 401(k) account. The UST asked the Debtor
10    to provide documentation to show that he repaid the $68,000 to the Debtor from his 401k account.
11
      See pgs 160 – 163 of Exhibit A. The documentation was never provided, and the UST again asked
12
      the Debtor about the $68,000 he withdrew from the Debtor in order to purchase the Scottsdale
13
      Residence at the continued 341 meeting on May 16, 2019. However, this time, Mr. Levine gave a
14
15    completely different answer and said he was incorrect about repaying the Debtor $68,000 from his

16    401k account. Instead, Mr. Levine testified that prior to his withdrawal of the $68,000, the Debtor
17    actually owed Mr. Levine $42,000, so in order to repay the $68,000, he “forgave that [$42,000] debt
18
      and then I gave the company $22,000 of inventory.” 13 See May 16, 2019 transcript, pgs 18 to 25,
19
      and 52 to 55, attached as Exhibit H. Mr. Levine testified that the $42,000 loan he purportedly
20
      made to the Debtor was not documented with any sort of loan agreement or promissory note. He
21
22    could not recall the dates that he gave the Debtor these funds, and there were no repayment terms.

23    He testified, “[I]t wasn’t handled like a loan. It was my company. But the check, I mean she wrote

24
25    12
         Mr. Levine bought the Scottsdale Residence in his individual capacity. Shortly thereafter, Mr. Levine
         transferred the Scottsdale Residence to another LLC that he owned (“Voltaire Shea LLC), and Voltaire
26       Shea rented the Scottsdale Residence to Shea Estates Assisted Living Center (an entity in which Mr.
         Levine owned 25%).
27    13
         Even if Mr. Levine’s explanation was true (which the UST disputes), forgiveness of a $42,000 loan plus
         the $22,000 in inventory still leaves a $4,000 shortfall owed to the Debtor.
28

     Case 2:19-bk-02843-SHG           Doc 132 Filed- 06/12/19
                                                     13 -      Entered 06/12/19 15:34:40                  Desc
                                      Main Document     Page 13 of 39
 1    a check to buy the truck that went to the company. This was a sole-owned LLC.” 14 See Exhibit H
 2    at p. 23. The UST requested Mr. Levine provide documentation that he provided a $42,000 loan to
 3
      the Debtor, and that he gave $22,000 in inventory to the Debtor (the UST notes that this would still
 4
      leave a $4,000 balance owed to the Debtor), but to date, nothing has been provided. In sum, Mr.
 5
      Levine took $68,000 in cash from the Debtor in order to make the down payment to purchase the
 6
 7    Scottsdale Residence, and there is no documentation to support that he ever paid the Debtor back

 8    any of those funds.
 9                       2.      Mr. Levine Used Debtor Funds to Purchase an Allentown, PA Residence
10
                 Between November of 2015 and October of 2017, Mr. Levine took $120,000 from the
11
      Debtor in order to purchase a residence in Allentown, PA (the “Allentown Residence”). Mr.
12
      Levine did this by directing the Debtor to issue regular bi-monthly paychecks to the owner of the
13
14    Allentown Residence at a rate of $60,000 per year. After the conclusion of the two year period,

15    when the total of $120,000 had been paid, the owner of the Allentown Residence transferred the

16    property to Mr. Levine via quit claim deed. See transfer documents, attached hereto as Exhibit Y.
17    When asked about the payments at the Debtor’s 341 meeting, Mr. Levine testified as follows:
18
                 UST Counsel: Okay. So she owned a house in Allentown, Pennsylvania
19               and you paid her $120,000 over a period of two year from the company,
                 correct?
20
                 Mr. Levine: Yes.
21
22               UST Counsel: After you finished making those payments she quitclaimed
                 the house to you?
23
                 Mr. Levine: Correct
24
      See p. 56 of Exhibit H.
25
26
      14
           Mr. Levine asserted that his girlfriend wrote a check to buy a truck that was given to the company, and that
27         was the basis for the $42,000 “loan.” However, UST counsel spoke to the girlfriend and she had no
           recollection of ever loaning the Debtor money for the purchase of a truck.
28

     Case 2:19-bk-02843-SHG               Doc 132 Filed- 06/12/19
                                                         14 -      Entered 06/12/19 15:34:40                   Desc
                                          Main Document     Page 14 of 39
 1           Mr. Levine claimed that the owner of the Allentown Residence was being paid because she
 2    was a “consultant” for the Debtor, and that is was described in a written agreement. However, he
 3
      was unable to describe what consulting services she provided, or to whom she reported. See pgs 25
 4
      to 36 of Exhibit H. Further, Mr. Levine’s earlier testimony that the owner of the Allentown
 5
      Residence, who was previously in a personal relationship with Levine, had stopped working for the
 6
 7    Debtor in 2014 or 2015, contradicted his claim that she was working as a consultant for the Debtor

 8    in 2016 and 2017.

 9           UST Counsel: Okay. So just I want to make sure we’re as clear as possible
             on this. [The owner of the Allentown Residence] worked for the company
10           until about three months prior to your breakup, and the breakup, as you
11           recall, was when you moved out, and that was in 2014, or 2015, correct?

12           Mr. Levine: Correct.

13    See pg. 33, lines 9 through 14, of Exhibit H. After the owner of the Allentown Residence stopped
14
      working for the Debtor, she moved out of state and had no communication with Mr. Levine but for
15
      the receipt of the regular, bi-monthly payments. There are no consulting contracts and no invoices
16
      submitted for services provided, just $120,000 in payments made from the Debtor’s bank accounts,
17
      at the conclusion of which, she transferred the Allentown Residence to Mr. Levine. As such, any
18
19    assertion that the $120,000 in payments between 2016 and 2017 were for her “consulting services”

20    was simply untrue. Mr. Levine later admitted the $120,000 in payments were for the purchase of
21    the Allentown Residence.
22
             UST Counsel: But you, but it was transferred to you after you paid her $120,000, correct?
23
             Mr. Levine: Yes. Essentially I bought the house twice.
24
      See p. 55 of Exhibit H.
25
26           After Mr. Levine’s testimony at the 2nd 341 meeting, the UST obtained a copy of the written

27    agreement from the former owner of the Allentown Residence, Ms. Shana Weightnecht. The

28    agreement is a personal property settlement agreement, which provides that Ms. Weighknecht shall

     Case 2:19-bk-02843-SHG         Doc 132 Filed- 06/12/19
                                                   15 -      Entered 06/12/19 15:34:40              Desc
                                    Main Document     Page 15 of 39
 1    receive a salary and benefits from the Debtor, or from any “other entity owned by Josh, for a period
 2    of two (2) years . . . at an annual salary of $60,000. . .” . Ms. Weighknecht wasn’t actually
 3
      performing any services for the Debtor, she was just being paid by the Debtor, or by any “other
 4
      entity owned by Josh.” See a copy of the agreement, attached as Exhibit I. It did not matter what
 5
      entity it was, because she was not actually going to be performing any services for it. The point of
 6
 7    the agreement was for Ms. Weighknecht to receive $120,000, and after those payments were made,

 8    she was obligated to “execute the Quit Claim Deed thereby transferring full title, ownership and

 9    interest in the Allentown, Pennsylvania property, including all of the household furniture,
10    furnishings and other contents therein, to Josh without any further offset or other consideration.”
11
      See Exhibit 1. The payments disguised as “salary” were a sham, and Ms. Weighknecht was used as
12
      a pawn in Mr. Levine’s scheme to withdraw these funds from the company. Calling the payments
13
      “salary” was simply a way for Mr. Levine to withdraw $120,000 in funds from the Debtor for his
14
15    personal benefit, in order to purchase the Allentown Residence. See pgs 25 to 36 and 52 to 58 of

16    Exhibit H. Notably, just six months after receiving title to the Allentown Residence, Mr. Levine
17    put it on the market and sold it for $130,000, thereby effectively cashing out the full $120,000 he
18
      withdrew from the Debtor. See Exhibit J.
19
                     3.      Mr. Levine Transferred the Rights to the Jackson Pollock Commission
20                           from the Debtor to Himself.
21           At the first hearing in this case, Debtor’s counsel described a series of unfortunate events
22
      that caused the Debtor’s financial difficulties. One of those events related to a Jackson Pollock
23
      painting that had been consigned to the Debtor to sell. Debtor’s counsel represented that the
24
      Debtor,
25
26                   [S]pent hundreds of thousands of dollars dedicated to the
                     authentication and marketing of a Jackson Pollock painting, which is
27                   still out there, and if the provenance is ever established, could sell and
                     result in a large payment to the Debtor, but as of yet, no money has
28                   been received in exchange for those expenditures.

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    16 -      Entered 06/12/19 15:34:40               Desc
                                     Main Document     Page 16 of 39
 1
 2    See March 20, 2019, unofficial partial transcript, attached as Exhibit K. The meaning of those
 3
      statements was clear: (1) the Debtor had spent hundreds of thousands of dollars to get the painting
 4
      ready for auction; (2) the Debtor had not yet received any money in return; and (3) the Debtor could
 5
      still realize a substantial payment if only the provenance of the painting could be established.
 6
 7    However, none of those three statements were true.

 8            First, the Debtor was unable to substantiate his claim that he spent “hundreds of thousands

 9    of dollars” on the authentication and marketing of the painting. The Debtor provided a list of all
10    such expenses (without any supporting documentation), attached hereto as Exhibit L. In this list,
11
      the Debtor included salary expenses for Josh Levine and the Debtor’s marketing department, which
12
      is inappropriate, because those salary and payroll expenses would have been paid as a part of the
13
      Debtor’s regular operations, with or without the Pollock painting. Once those two line items, along
14
15    with an undated $2,000 expense for “Legal Fees Est” were removed, the total expenses attributed to

16    the painting were just $67,901. This is vastly different than the “hundreds of thousands of dollars”
17    amount that was represented in Court, and certainly not enough to put the Debtor in a financial
18
      tailspin.
19
              Second, contrary to the representation that “no money has been received in exchange for
20
      those expenditures,” the Debtor had already brokered a sale of the Pollock painting and had already
21
22    received a $75,000 commission. Although the Debtor initially marketed an auction of the painting

23    to take place in June of 2017 (with bidding to commence at $5 million), on the day of the auction,

24    with a room full of potential bidders, Mr. Levine stepped up to the podium and cancelled it. The
25    auction never took place. See Exhibit Z. But just 9 days later, on June 29, 2017, the Debtor entered
26
      into the first of a series of contracts related to the Pollock painting, which, inter alia, sold the
27
      painting and transferred rights to any future commission from the Debtor to Josh Levine. See
28

     Case 2:19-bk-02843-SHG           Doc 132 Filed- 06/12/19
                                                     17 -      Entered 06/12/19 15:34:40                     Desc
                                      Main Document     Page 17 of 39
 1    Pollack contracts, attached as Exhibit M. 15 Specifically, in an undisclosed, private sale, without
 2    any of the fanfare or publicity of the initially scheduled auction, the Debtor brokered the painting
 3
      for a substantially reduced price of $375,000. Contrary to the Debtor’s representation that the
 4
      Debtor had not yet received any funds for the painting, the Debtor received a commission check of
 5
      $75,000. See copy of Debtor invoice for sale price and commission, attached as Exhibit N.
 6
 7               Finally, despite Debtor’s representations to this Court of a future big payday for the Debtor

 8    if the provenance was established and the painting sold, while the Debtor was not entitled to any

 9    further commission if the painting was sold in the future, that was not the case for Mr. Levine. Mr.
10    Levine had quietly negotiated a private side deal with the purchaser of the painting, whereby, if the
11
      purchaser of the painting was to re-sell it, Mr. Levine, in his individual capacity, and not the
12
      Debtor, would receive a 15% commission on the sales price. See “Agreement Regarding
13
      Ownership and Sale of Painting,” included at pg. 5, ¶ 2, of Exhibit M. All of the prior contracts
14
15    regarding this painting clearly and unambiguously indicated that the Debtor was entitled to the

16    commission. Now, for no reason, Mr. Levine has replaced the Debtor in the contract as the party
17    entitled to the commission. This painting was arguably the most valuable asset that the Debtor had
18
      ever had the opportunity to sell, and less than a year before it filed bankruptcy, the Debtor sold it in
19
      a private, undisclosed transaction for a fraction of the anticipated price, and Josh Levine negotiated
20
      a side deal to receive a 15% commission in his individual capacity if the painting is ever re-sold.
21
22    Not only did the Debtor misrepresent the facts to this court, but Mr. Levine also took what could

23    have been a very profitable commission away from the Debtor, in order to line his own pockets

24    with a commission.
25
26    15
           One such Pollack contract, the “Agreement for the Option to Purchase a Painting,” that is referenced in
           the “Agreement Regarding Ownership and Sale of Painting” was requested by the UST, but it was never
27         provided. Despite being a party to the agreement, the Debtor asserted that it did not have a copy of the
           agreement.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        18 -      Entered 06/12/19 15:34:40                  Desc
                                         Main Document     Page 18 of 39
 1
 2                       4.      Personal Credit Cards and In-Person Cash Bank Withdrawals
 3              In the Debtor’s response to Question No. 3 on the Statement of Financial Affairs (the
 4    “SOFA”), the Debtor included a list of all of the Debtor’s payments and withdrawals for the 90 day
 5
      period preceding the Petition Date. Embedded in this list are several questionable items. For
 6
      example, there are several payments to credit card companies for Mr. Levine’s personal credit card
 7
      accounts, such as Discover card and Barclay Bank. 16 In addition, there were significant “in-branch
 8
 9    cash withdrawals,” for which no business purpose or creditor is identified. The dates and amounts

10    of these cash withdrawals, which total over $200,000, are listed below:

11
                                    Date             Amount
12                                  12-28-2018       $31,925.15
                                    1-18-2019        $7,422.70
13                                  2-15-2019        $14,604.05
                                    2-15-2019        $54,378.59
14
                                    2-28-2019        $5,000.00
15                                  2-28-2019        $6,473.90
                                    3-1-2019         $57,718.44
16                                  3-5-2019         $12,464
17                                  3-6-2019         $11,290
                                    Total            $201,276.83
18
      The failure to identify the purpose and recipient of these funds, when this information is clearly
19
      required on the SOFA, along with the timing of these withdrawals so close to the Petition Date,
20
21    makes them suspect as withdrawals for an inappropriate purpose. More information is needed to

22    find out why these funds were withdrawn and how they were used.

23                       5.      Debtor Loan Proceeds May Have Been Deposited
                                 into Mr. Levine’s Personal Bank Accounts
24
25
26    16
           In an attempt to discharge personal obligations, Mr. Levine also listed some of his personal credit card
           accounts in the Debtor’s Schedule F. After questioning at the 341 meeting about these personal accounts,
27         the Debtor removed two such accounts (Chase Freedom and one of the Wells Fargo accounts) from the
           amended schedules.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        19 -      Entered 06/12/19 15:34:40                 Desc
                                         Main Document     Page 19 of 39
 1               One of the creditors in the case is an individual named Sima Madison. The Debtor’s
 2    schedules reflect that she is owed $248,000 for a loan, and $135,800.70 as a Consignor. When the

 3    UST asked the Debtor to provide documentation to support the $248,000 loan, the Debtor provided
      a p-note evidencing a loan from Ms. Madison to the Debtor, in addition to what appears to be
 4
      copies of the check carbon paper that some people use in their checkbooks, for five checks in
 5
      varying amounts that total $253,000. See copies attached as Exhibit Z1. The problem is, all of the
 6    copies reflect checks that are made payable to Mr. Josh Levine, in his individual capacity, as
 7    opposed to being payable to the Debtor. If Mr. Levine deposited these checks into his personal
 8    bank account, but then listed the debt as an obligation of the Debtor, that is no different than Mr.

 9    Levine inappropriately taking money directly from the Debtor and depositing it into his personal
      bank account. The UST has requested the Debtor provide copies of the bank statements to show
10
      these checks were deposited into the Debtor’s bank account, but they have not yet been provided.
11
                         6.      Allegations that Mr. Levine Takes Property Owned by the Debtor and
12
                                 Sells it as His Own
13               In addition to their salaries and commissions, Mr. Levine receives income from the Debtor
14
      from personal consignment sales, where he is selling his own personal property through the Debtor,
15
      just like a regular consignor. There have been concerns expressed to the UST’s office that Mr.
16
      Levine may be consigning property as if it were his own, when it is actually property owned by the
17
      Debtor. 17 In an attempt to investigate this further, the UST has asked Mr. Levine to provide
18
19    separate lists of all of the items he and Mr. Granger have personally consigned through the Debtor

20    for the past four years, but it has not yet been provided. See pgs. 110 to 121 of Exhibit H.
21               In the original SOFA that was filed with the Court, a schedule included “consignor
22
      numbers” next to the names of various consignors. This document listed the consignor
23
24
      17
           Specific questions have been raised about Debtor owned inventory, which are items the Debtor acquires
25         through customer credit card “charge-backs,” after the consignor has already been paid and the auction
           closed. There are certain of these items that were believed to be owned by the Debtor, but have been seen
26         popping up recently for auction with no consignor number; such as the Bernard Buffet still life oil that sold
           for $1,250 on May 5, 2019, but was believed to have been acquired by the Debtor on July 30, 2015; and a
27         Christian Wilhelm Ernst Dietrich oil painting that sold for $1,050 on May 5, 2019, but was believed to
           have been in the Debtor’s possession since 2015.
28

     Case 2:19-bk-02843-SHG               Doc 132 Filed- 06/12/19
                                                         20 -      Entered 06/12/19 15:34:40                    Desc
                                          Main Document     Page 20 of 39
 1    identification number “G1” next to the name Josh Levine. See docket no. 49, p. 100, attached at
 2    Exhibit O. A search on the Debtor’s website for items consigned with the “G1” reference code
 3
      reveals a large amount of gold and silver bullion, gold and silver bars, and gold and silver coins that
 4
      were sold at the October 7, October 14, and October 21, 2018 auctions, for roughly $93,000. See
 5
      Exhibit P for printouts of a two of the items that were sold at these auctions. Upon examination,
 6
 7    Mr. Levine testified that, despite the “G1” consignor code being listed next to his name, the “G1”

 8    code did not identify him personally, but that it identified an asset owned by the Debtor. He further

 9    testified that the Debtor, just five months before it filed bankruptcy, at a time when it was in such
10    financial distress that didn’t have the funds to pay Consignors and was allegedly taking out loans to
11
      make payroll, bought roughly $100,000 of gold as a “business idea.” See pgs. 118 to 121 of
12
      Exhibit H.    Buying massive amounts of gold and silver when the Debtor is in financial distress
13
      and unable to pay its consignors and employees seems like a questionable business idea at best. But
14
15    moreover, it calls into question the blurry line between the Debtor’s assets and the assets owned

16    personally by Mr. John Levine, in a business that sells personal property at auction every weekend.
17    Given that the Debtor has not provided any information or a clear explanation of these gold and
18
      silver sales, these matters need to be investigated further to ensure that those in charge of the Debtor
19
      were not siphoning assets away at the expense of its creditors.
20
      V.     EXAMPLES OF THE DEBTOR’S INCOMPETENCE
21
              & GROSS MISMANGEMENT
22
             A.      The Debtor’s Deepening Post-Petition Insolvency
23
             The Debtor attached a budget to its cash collateral motion that was approved by the Court
24
      on March 26, 2019 (the “Budget”). See docket no. 10, and Exhibit D.        The Budget showed the
25
26    Debtor’s projected income and expenses in 4 week increments for the first 12 weeks of the case.

27    Even if everything went exactly as the Debtor projected, the Debtor was projecting a thin profit

28    with little net income available to repay its creditors. We now have the actual results of the Debtor’s

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    21 -      Entered 06/12/19 15:34:40               Desc
                                     Main Document     Page 21 of 39
 1    operations for the first two 4 week periods of the case, and the numbers show that the Debtor’s
 2    revenue is less than half of what it projected in the Budget. As a result, it is accruing expenses and
 3
      increasing post-petition losses. Copies of the Debtor’s Budget to Actual Reports for the first two 4
 4
      week periods in the case are attached as Exhibit Q.
 5
                For the first four week period ending April 12, 2019, the Debtor projected revenue of
 6
 7    $378,000, but reported actual revenue that was less than half of that, of just $157,531.77. The

 8    Debtor reported net income of $26,091, but that “profit” was on paper only, because it didn’t

 9    account for over $42,800 in budgeted expenses that weren’t paid, such as $11,850 for rent; 18 $9,450
10    for sales commissions to its employees; $5,000 for medical insurance for its employees; $2,000 for
11
      advertising; and $1,809 for Fords BMW lease. If these, and the other budgeted expenses were
12
      actually paid, the Debtor would have had a loss of over $16,000 in the first month of the case.
13
                Similarly, in the second four week period ending May 10, 2019, the Debtor projected
14
15    revenue of $381,600, but actual revenue was less than half of that, of just $184,116. The Debtor

16    reported a net loss for this period of -$944, but again, this didn’t account for approximately $36,900
17    in budgeted expenses that weren’t paid, such as: $3,570 for auto insurance; $9,726 for employee
18
      medical insurance; $5,000 for legal fees; $3,050 in rent, $1,474 for advertising; $1,110 for an office
19
      equipment lease; $1,279 for telephone; $720 for worker’s compensation insurance; and $750 for
20
      internet. If these, and the other budgeted expenses were actually paid, the Debtor would have had a
21
22    loss of $37,844 for the second month of the case.

23              Bankruptcy cases abound which recognize the principle that under Section 1104(a)(1),

24    “gross mismanagement” includes the chronic failure to pay post-petition obligations. In re Euro-
25    Am. Lodging Corp., 365 B.R. 421, 426 (Bankr. S.D. N.Y. 2007). Companies operating with the
26
27    18
           Rent for the building is approximately $30,000/month, but in December of 2018 Debtor signed a
           forbearance agreement that temporarily reduced the monthly payment to $11,850/month for 12 months.
28

     Case 2:19-bk-02843-SHG             Doc 132 Filed- 06/12/19
                                                       22 -      Entered 06/12/19 15:34:40               Desc
                                        Main Document     Page 22 of 39
 1    protection of the Bankruptcy Court are expected to stay current on their operating expenses because
 2    it would be manifestly unfair to prevent creditors from taking any collection action, while a
 3
      company operating in Chapter 11 continues to sink deeper into insolvency.
 4
                 Particularly troubling is the Debtor’s failure to pay the health insurance premiums for its
 5
      employees. Because the Debtor withholds 50% of the monthly health insurance premium from the
 6
 7    employees’ paychecks, but isn’t actually paying the premium, the Debtor is using its employees’

 8    wages to pay other operating expenses. 19

 9               Ultimately, the Debtor’s insolvency appears to be deepening while it is operating as a
10
      Chapter 11 debtor-in-possession. These rapidly accruing post-petition administrative
11
      expenses are detrimental to all other creditors, and provide no benefit to anyone, except,
12
13    perhaps, to any highly compensated employees of the Debtor who continue to draw

14    exorbitant wages.
15
                 B.      The Debtor is Paying an Exorbitant Salary to Mr. Levine’s
16                       Childhood Friend and Current CEO/COO - Mr. Gregg Granger
17               In January of 2018, the Debtor engaged Mr. Gregg Granger to act as a consultant for the
18
      Debtor because, as Mr. Levine put it, “I needed someone to come in and run the company and try to
19
      right the ship.” See Exhibit H, p. 94. Mr. Granger and Mr. Levine first met as children riding
20
      bikes back in Pennsylvania and have been friends since that time. See Exhibit H, p. 94. Mr.
21
22    Granger’s permanent residence is in Florida, where for the past 10 years he has owned and operated

23    an LLC called “Wildlife Ranger.” Wildlife Ranger is a business that will remove nuisance wildlife

24    (such as rodents, snakes, etc.) from property. See 2019 Wildlife Ranger Annual Report & LinkedIn
25
26    19
           The Debtor’s health insurance provider, United Healthcare, filed a proof of claim asserting a pre-petition
           claim for $5,050.08. Again, this is troubling because the Debtor withheld funds from its employee’s
27         paychecks in order to pay this premium, and obtained a Court Order authorizing it to pay these pre-petition
           health insurance premiums. See docket nos. 11 and 42.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        23 -      Entered 06/12/19 15:34:40                   Desc
                                         Main Document     Page 23 of 39
 1    documents at Exhibit R.     Upon information and belief, prior to working as a consultant for the
 2    Debtor, Mr. Granger did not have any experience working in the auction house industry, nor did he
 3
      have any specialized auction house education or certifications. See Exhibit H, p. 97 - 98.
 4
             Despite Mr. Granger’s lack of experience, Mr. Levine hired Mr. Granger as a consultant for
 5
      the Debtor at a rate of $14,000 per month ($168,000/year). See Exhibit A, p. 100. This
 6
 7    engagement is troubling not just because of Mr. Granger’s inexperience in the industry, or because

 8    it seems excessive for the size of the company and the nature of services being provided, but also

 9    because the Debtor did not then, and does not now, have adequate funds to pay Mr. Granger this
10    level of compensation. However, Mr. Levine did not let the absence of cash stop him from
11
      engaging his childhood friend as a consultant, so he arranged for the Debtor to use credit cards to
12
      pay Mr. Granger’s monthly consulting fees. Specifically, in yet another display of gross
13
      mismanagement, Mr. Levine paid Mr. Granger’s consulting fee every month on a credit card
14
15    processed through Mr. Granger’s Wildlife Ranger merchant account. See Wildlife Ranger bank

16    statements which show monthly credit card deposits, attached as Exhibit S.     Once the charges
17    were processed by the credit card company, they would be deposited into Mr. Granger’s Wildlife
18
      Ranger bank account at Regions Bank in Florida. See Exhibit H, p. 81 to 92.
19
             It was very expensive for the Debtor to pay Mr. Granger’s salary with a credit card. Each
20
      time it processed a payment, there were attendant merchant processing fees of around 2%, plus
21
22    monthly interest charges, and of course, minimum monthly payments. At least three times, perhaps

23    because the Debtor had exceeded its credit limit on all of its credit cards, Mr. Granger used his own

24    personal credit cards to pay his consulting fees. Specifically, in July, August, and September, Mr.
25    Granger used a Bank of America credit card, a Citi AAdvantge credit card, and a Citi Thank you
26
      Preferred credit card, issued in Mr. Granger’s own name, to charge his consulting fees to Wildlife
27
      Ranger, and have the funds deposited there for his use. Mr. Granger kept records of the merchant
28

     Case 2:19-bk-02843-SHG         Doc 132 Filed- 06/12/19
                                                   24 -      Entered 06/12/19 15:34:40               Desc
                                    Main Document     Page 24 of 39
 1    processing fees, the monthly minimum payments, the monthly interest, and the consulting fees, and
 2    has added them all up and asserted they were “loans” he provided to the Debtor. See the list of fees
 3
      & expenses supporting the $129,677 loan, created and provided by Mr. Granger, attached as
 4
      Exhibit T. The Debtor agrees with Mr. Granger’s calculation of these “loans” and has scheduled
 5
      the total amount, $129,677, as an undisputed debt owed to Mr. Granger. See docket no. 106, p. 24.
 6
 7              On the Petition Date, Mr. Granger switched from a “consultant” and became an “employee”

 8    of the Debtor. See pgs. 93- 94 of Exhibit A. 20 He was given the title of CEO / COO, and was

 9    given a raise to $14,500 per month ($174,000). Although Mr. Granger may be working very hard
10    for the Debtor, he has no specialized experience in running an auction house or turning around
11
      distressed companies. Further, the Debtor’s post-petition payment of Mr. Granger’s $14,500 per
12
      month salary is at the direct expense of the Consignor victims in this case. As described above, the
13
      Debtor’s monthly revenues are less than half of what they were projected to be in the cash collateral
14
15    budget, and they are less than 20% of what the Debtors’ average monthly revenues were pre-

16    petition. Simply put, the Debtor didn’t have the money to pay Mr. Granger the $14,000 consultant
17    fee pre-petition, and it certainly doesn’t have the funds to pay Mr. Granger the $14,500 wages now.
18
      Given Mr. Granger’s long term friendship with Mr. Levine, combined with Mr. Granger’s lack of
19
      experience in this industry, there is ample basis to presume that this is simply a sweetheart deal
20
      between two old friends, enabling them to squeeze more money out of the Debtor for personal use.
21
22    It was, and is, gross mismanagement for the Debtor to pay Mr. Granger a salary that the Debtor

23    clearly cannot afford.

24
25    20
           Mr. Levine’s 341 meeting testimony regarding the date Mr. Granger became an employee contradicted the
           information in the Debtor’s motion to pay employees pre-petition wages. The wages motion asserted that
26         Mr. Granger was an “employee” pre-petition. See docket nos. 11 & 14. However, Mr. Levine testified
           that Mr. Granger was an independent contractor pre-petition who didn’t become an employee until the
27         Petition Date. As an independent contractor, Mr. Granger was not entitled to pre-petition wages, and they
           should not have been sought for Mr. Granger in the Employee Wages Motion.
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        25 -      Entered 06/12/19 15:34:40                  Desc
                                         Main Document     Page 25 of 39
 1           C.      The Debtor Made over $20,000 in Preferential Payments to Mr. Greg Granger
 2           As stated above, the Debtor listed a $129,677 unsecured loan owed to Mr. Greg Granger
 3
      (the “Granger Loan”) in its Schedule F filed with the Court. Within the five months prior to the
 4
      Debtor’s Petition Date, while Mr. Granger was an insider working full time as a management
 5
      consultant for the Debtor, and while he was making decisions about what payments to make with
 6
 7    the Debtor’s limited resources, the Debtor made at least $20,900 in preferential payments to Mr.

 8    Granger. This reduced the outstanding balance of the Granger Loan to the detriment of all other

 9    creditors. The following payments were made:
10
                          Date                 Amount               Type
11
                          March 14, 2019       $2,000               Cash
12
                          March 11, 2019       $700                 Cash
13
                          March 5, 2019        $500                 Cash
14
                          February 26, 2019    $3,200               Cash
15
                          February 16, 2019    $2,500               Cashier’s Check
16
                          February 14, 2019    $1,500               Cash
17
                          February 5, 2019     $2,000               Cash
18
                          January 31, 2019     $2,000               Cash
19
                          January 24, 2019     $4,000               Unknown
20
                          January 18, 2019     $1,000               Unknown
21
                          October 10, 2018     $1,500               Unknown
22
                          Total                $20,900.00
23
24    See Docket No. 107, p. 3. In what is a breach of its fiduciary duty to all creditors, the Debtor does

25    not appear to have any intention of recovering these preferential payments from Mr. Granger on

26    behalf of the estate. As long as Mr. Granger is acting as the Debtor’s CEO/COO, it is unlikely that
27    this will change.
28

     Case 2:19-bk-02843-SHG           Doc 132 Filed- 06/12/19
                                                     26 -      Entered 06/12/19 15:34:40             Desc
                                      Main Document     Page 26 of 39
 1
 2
 3
 4
               D.     Discrepancies in the Amount of Compensation the Debtor Paid to Mr. Granger
 5
               Question no. 30 of the SOFA requires the Debtor to list “payments, distributions, or
 6
 7    withdrawals credited or given to insiders” within 1 year before the petition date. 21 In the Debtor’s

 8    first SOFA, filed with the Court on April 15, 2019, the Debtor listed $89,000 of consulting fees

 9    paid to Mr. Granger. See docket no. 76, p. 9. In amended SOFAs, the Debtor reduced this amount
10    to just $57,000 of consulting fees paid to Mr. Granger. See docket no. 83, p. 9, and docket no. 107,
11
      p. 9.
12
           However, according to Mr. Granger’s records, he received compensation of $114,000 in the
13
      year preceding the Petition Date, twice as much as the $57,000 that was reported by the Debtor.
14
15    Mr. Granger provided a list of all such payments and copies of the statements from his Wildlife

16    Ranger bank account. As set forth in the comparison table below, the payments reported by the
17    Debtor in the SOFA, and the payments that the Debtor received in his bank account, don’t match
18
      up. 22
19
20
21
22
      21
         Although the instructions on the form direct the Debtor to disclose “value in any form, including
23       salary, other compensation, draws, bonuses, loans, credits on loans, stock redemptions, and
         options exercised,” the Debtor makes it clear that it is only listing “compensation” to Mr. Granger
24       under question no. 30, because it discloses all loan repayments and sales proceeds for consigned
         goods under Question no. 4.
25    22
         It is clear that the payments the Debtor received in his Wildlife Ranger bank account were for Mr.
         Granger’s compensation, because Mr. Granger charged the Debtor the associated merchant
26       processing fees for each deposit and added such fees to the balance of the loan that the Debtor
         owed to him. Furthermore, we know these deposits weren’t loan repayments to Mr. Granger,
27       because the $20,900 in loan repayments were separately itemized under SOFA question no. 4,
         and were for different amounts on different dates.
28

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    27 -      Entered 06/12/19 15:34:40               Desc
                                     Main Document     Page 27 of 39
 1
                       Mr. Granger’s Itemized Compensation     Mr. Granger’s compensation as
 2                     as Disclosed in the SOFA                Disclosed in his bank statements
                       April 6, 2018               $2,500      April 6, 2018           $2,500
 3
                       April 6, 2018               $3,000      April 6, 2018           $3,000
 4                     April 6, 2018               $4,500      April 6, 2018           $4,500
                       May 14, 2018                $12,000     May 14, 2018            $12,000
 5
                                                               June 8, 2018            $12,000
 6                                                             July 2, 2018            $13,500
                                                               August 3, 2019          $13,500
 7                                                             September 4, 2019       $5,500
 8                                                             September 5, 2019       $8,000
                       October 1, 2018             $13,500
 9                                                             October 3, 2018         $15,000

10                                                             November 5, 2018        $13,500
                       November 12, 2018           $13,500
11                     December 5, 2018            $8,500
                                                               December 6, 2018        $1,500
12
                                                               December 6, 2018        $7,000
13                                                             January 3, 2019         $500
                                                               January 3, 2019         $750
14
                                                               January 4, 2019         $500
15                                                             January 7, 2019         $250
                                                               January 10, 2019        $500
16
                       Total                       $57,500     Total                   $114,000
17
18           The fact that the Debtor listed only $57,500 as compensation paid to Mr. Granger, while Mr.

19    Granger’s bank account shows consulting fees of $114,000, is symptomatic of the problem that

20    exists within the Debtor’s financial records. Under normal circumstances, for most businesses,
21    adding up the amount of compensation paid to a consultant in the year preceding the Petition Date
22
      would be a very simple, non-controversial task. The fact that the Debtor’s itemization in the SOFA,
23
      that it filed with the Court under penalty of perjury, differs so drastically from the information in
24
      the documents that were provided by Mr. Granger, suggests that the Debtor’s financial records are,
25
26    at best, wholly unreliable.

27
28

     Case 2:19-bk-02843-SHG              Doc 132 Filed- 06/12/19
                                                        28 -      Entered 06/12/19 15:34:40            Desc
                                         Main Document     Page 28 of 39
 1           E.      The Debtor Has Been Operating Illegally Without an Auction House License
 2           The City of Phoenix requires all auction houses to be licensed. The Debtor previously had a
 3
      license to operate an auction house, but it expired on December 31, 2018, three months prior to the
 4
      Petition Date. See copy of expired Auction House license, attached as Exhibit U. The Debtor
 5
      applied for a new auction house license on April 17, 2019, but upon information and belief, the new
 6
 7    license application requires the Debtor to undergo a background check, and it has not been

 8    approved by the City. According to Section 19-3 of the Regulations for Auctioneer, Auction House,

 9    Scrap Metal Dealer & Secondhand Dealer, “it is unlawful for any person to operate a business that
10    has been licensed pursuant to this Chapter while the license for that business is suspended, revoked
11
      or expired.” The UST has repeatedly asked the Debtor for a copy of its new license, only to have
12
      the Debtor send a copy of the former, expired license, or to be told that the Debtor doesn’t have it in
13
      “hard copy” with which to provide to us. The UST has inquired of the City of Phoenix, and has
14
15    learned that as of June 3, 2019, the Debtor has not been granted a license to operate as an auction

16    house. As such, the Debtor has been operating illegally without a license for the past 6 months,
17    since January 1, 2019.
18
             F.      The Debtor’s SOFA, Schedules & MML are Incomplete and Inaccurate
19
             In the two months that have passed since the date the Debtor filed its initial SOFA and
20
      Schedules, the Debtor has amended its documents no less than six times. And yet, as of the most
21
22    recent, May 14, 2019, amendment to the Schedules, the documents still are not complete.

23                   1.        The Debtor Must List the Date Consignors’ Claims Were Incurred

24           The vast majority of creditors in the case (363 of the 400) are Consignors. On Schedule F,
25    the Debtor is required to list the date each debt to a Consignor was incurred. This is important
26
      information, particularly to the Consignors, because it gives context and a timeframe to the
27
      historical financial picture of the Debtor as it relates to their claims. At the initial 341 meeting of
28

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    29 -      Entered 06/12/19 15:34:40                 Desc
                                     Main Document     Page 29 of 39
 1    creditors, undersigned counsel asked Mr. Levine about these omissions, and was told that the
 2    information would be amended.
 3
                     UST counsel: On the schedules, there are several creditors listed
 4                   without the dates listed that the debt was incurred. That needs to be
                     included on an amendment.
 5
                     Debtor’s counsel: To the extent the Debtor has those dates we will
 6                   make sure they’re included in the schedules.
 7
                     UST counsel: Do you have the dates that the creditors incurred these
 8                   debts for consignment contracts?

 9                   Mr. Levine: It should be in Quickbooks, the date it was entered,
                     correct. Yes.
10
11                   UST counsel: Okay.

12                   Mr. Levine: I believe we can get that fairly easily.

13                   UST counsel: Thank you.
14
      See 1st Transcript, pgs 101 to 102, at Exhibit A. After the April 16, 2019, 341 meeting, the Debtor
15
      filed two successive amendments to the Schedules, but neither one contained the requisite
16
      information.
17
             On May 16, 2019, at the Debtor’s continued 341 meeting, the Debtor was again asked about
18
19    these omissions, and was told, again, that the Schedules would be amended.

20                   UST counsel: When you list a consignment creditor how do you
                     determine the amount of their claim?
21
                     Mr. Levine: Their - - it was their gross proceeds less our
22                   commission.
23                   UST Counsel: Okay. So for each of these consignment creditors it’s
                     accurate to say that they consigned their personal property to the
24                   Debtor?
25                   Mr. Levine: Yes.
26                   UST Counsel: Correct? And the Debtor sold their personal
                     property?
27
                     Mr. Levine: Yes.
28

     Case 2:19-bk-02843-SHG         Doc 132 Filed- 06/12/19
                                                   30 -      Entered 06/12/19 15:34:40               Desc
                                    Main Document     Page 30 of 39
 1               UST Counsel: And the Debtor collected sales proceeds for that
                 personal property?
 2
                 Mr. Levine: Yes.
 3
                 UST Counsel: And then the Debtor took its commission from those
 4               sales proceeds?
 5               Mr. Levine: Yes.
 6               UST Counsel: Okay. But then the amount that’s listed is the amount
                 that the Debtor did not pay to the consignment creditor?
 7
                 Mr. Levine: You’re absolutely correct.
 8
 9               UST Counsel: Okay. And when you were determining the amount
                 that was owed to each consignment creditor what document do you
10               look at to see the amount that they’re owed?

11               Mr. Levine: It’s called the CO. It’s the consignment order.

12               UST Counsel: Does that consignment order have the date of the
                 sale?
13
                 Mr. Levine: Yes.
14
                 UST Counsel: Okay. That’s one of the items that we discussed at
15               the last 341 meeting is including the date that this consignment - -
                 that each consignment creditor’s claim was incurred. So you filed
16               two amended schedules since our last meeting of creditors, but
                 neither of them include the date of the - - that the claim was incurred.
17               Why is that?
18               Mr. Levine: I thought we provided a spreadsheet from QuickBooks
                 that shows the date it was entered, which would have been the date
19               the sale closed.
20               UST Counsel: Okay. What you need to do is include, you see on the
                 form here where it says, date debt was incurred, and it’s under every
21               single creditor, that information is required to be provided, okay?
                 And it’s not just provided to our office. I don’t know if we’ve
22               received that. I don’t recall seeing it. But it needs to be included on
                 the schedules.
23
24               Mr. Levine: I believe the only way it was sent was 30, 60, 90, so I
                 understand.
25
                 UST Counsel: Okay. Yeah, so we need to know the date that each
26               creditors’ claim was incurred. Can you prepare that amendment and
                 file it with the Court?
27
                 Debtor’s Counsel: Yes Ma’am.
28
                 Mr. Levine: Yes.

     Case 2:19-bk-02843-SHG     Doc 132 Filed- 06/12/19
                                               31 -      Entered 06/12/19 15:34:40          Desc
                                Main Document     Page 31 of 39
 1
      See Exhibit H, pgs. 9 – 11. To date, almost four weeks after this exchange, no amendment has
 2
      been filed.
 3
 4                       2.      The Debtor Excluded 95% of the Consignors from the MML
                 Bankruptcy Rule 1007 requires the Debtor to file a Master Mailing List (“MML”)
 5
 6    containing the name and address of every creditor in the case on the Petition Date. The MML is

 7    important because it is what the Clerk of the Court uses in order to send out the official Notice of
 8    Bankruptcy and the Notice of 341 Meeting to all creditors. In most cases, those Notices are the
 9
      only way creditors find out that a bankruptcy case has been filed in which they are a creditor.
10
                 In this case, even though the Debtor has 363 Consignors who are owed their sales proceeds,
11
      the Debtor filed an MML with only 17 Consignors on it. See docket no. 4. Three hundred and
12
13    forty-six (346) Consignors were excluded from the MML, and as a result, they did not receive the

14    Notice of Bankruptcy or Notice of the 341 meeting. On April 2, 2019, the UST brought this

15    omission to the Court’s attention, and the Debtor, claiming it was an oversight, promised to file an
16    amended list, which it did on April 4, 2019. 23 But still, the question remains as to how the Debtor
17
      could have legitimately omitted 346 Consignors from the MML? The Debtor was required to sign
18
      the Master Mailing List under penalty of perjury and attest to its accuracy. The omission of 346
19
      Consignors from that initial list should have been fairly obvious to Mr. Levine. Yet, Mr. Levine
20
21    attested under penalty of perjury that the blatantly inaccurate list was true and correct. That was

22    either grossly incompetent, or a misguided attempt to minimize Consignor awareness of the

23    Debtor’s bankruptcy filing.
24
25
26
      23
           Due to the Debtor’s failure to include 346 of the Debtor’s 363 Consignors on the first Master Mailing List,
27         these Consignors did not receive the requisite, statutory notice of the April 16, 2019, 341 meeting, and the
           UST was required to conduct a second 341 meeting on May 16, 2019.
28

     Case 2:19-bk-02843-SHG               Doc 132 Filed- 06/12/19
                                                         32 -      Entered 06/12/19 15:34:40                   Desc
                                          Main Document     Page 32 of 39
 1           Throughout the course of this case, the Debtor has repeatedly emphasized how “consignor
 2    confidence” was critical to the Debtor’s success. Perhaps the Debtor thought that the confidence of
 3
      Consignors would be shaken if they found out about the Debtor’s dire financial condition in this
 4
      bankruptcy case. Either way, whether it was unintentional or deliberate, the failure of the Debtor to
 5
      include 95% of the Consignors who are owed sales proceeds on the initial MML demonstrates
 6
 7    incompetence and gross mismanagement.

 8
      VI.    EXAMPLES OF THE DEBTOR’S DISHONESTY
 9
             While there is a theme of dishonesty that is pervasive throughout many of the examples
10
11    described above, there are additional discrete examples, set forth below, that should not go without

12    mention.

13           A.       The Debtor Made False Representations about Making Charitable Donations
14                    OCJ Kids. On December 13, 2018, Mr. Levine posted a video on his Facebook
15
      page promoting an auction he called the “Gift of Love” Christmas auction. In the video, Mr.
16
      Levine explains how all of the proceeds from the auction will be donated to an organization called
17
      OCJ Kids, which helps foster children. Mr. Levine also posted pictures and a description of the
18
19    auction in a second Facebook post. According to the Debtor’s website, the auction closed and had

20    total sales of $13,730. See Exhibit X for the auction sales totals, the Facebook post, and two

21    posted items from the auction. Undersigned counsel spoke with the President of OCJ Kids and
22    confirmed that OCJ Kids never received any donations that the Debtor was promoting from this
23
      auction.    In fact, OCJ Kids wasn’t even aware that the Debtor was promoting a charity auction that
24
      was intended to benefit their organization. When asked about the OCJ Kids’ auction proceeds at
25
      the continued 341 meeting, Mr. Levine testified that, contrary to what he asserted in his video and
26
27    on his Facebook posts, the proceeds from this auction were actually to be provided to a consignor

28    (Sima Madison), and that she was to donate the sales proceeds for a tax write-off. However,


     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    33 -      Entered 06/12/19 15:34:40             Desc
                                     Main Document     Page 33 of 39
 1    because the Debtor never provided the auction sales proceeds to Ms. Madison, she was unable to
 2    make the donation. See pgs 27 to 30 of Exhibit H.
 3
                     St. Jude’s Children’s Research Hospital. The Debtor’s website includes a picture
 4
      of Mr. Levine holding a giant, poster-board sized $2,500 check dated November 11, 2018, along
 5
      with an accompanying press release describing a $2,500 donation that the Debtor allegedly made to
 6
 7    St. Jude’s Children’s Research Hospital. See Exhibit W. Despite repeated requests by the UST for

 8    a copy of the cancelled check from the Debtor to St. Jude’s, it hasn’t been produced, thus again

 9    raising questions as to the Debtor’s credibility.
10           B.      The Debtor Made False Representations about the Amount of Payments It
11
                     Made to Consignors After the Burglary
12
              The Debtor represented at the beginning of this case that one of the “economic
13
      misfortunes” that led to the Debtor’s bankruptcy was a burglary where the Debtor was robbed of
14
15    $275,000 of consigned goods. See Exhibit K. When Mr. Levine was asked at his 341 meeting

16    about the $275,000 loss, Mr. Levine testified that, “Yeah, we had to pay [the Consignors] for it.”
17    See Exhibit A, p. 43. When asked how much the Debtor had to pay, Mr. Levine testified, “Close to
18
      $275,000.” See Exhibit A, p. 45. However, when the UST asked the Debtor to provide
19
      documentation to support the $275,000 in payments to Consignors whose items were stolen, the
20
      Debtor was only able to come up with a list of $27,000 that it paid to Consignors. See Exhibit V.
21
22    At the continued meeting of creditors, the UST asked Mr. Levine to confirm that these were all of

23    the payments the Debtor made to Consignors as a result of the burglary.

24           Hearing Officer: And is that it? Those are all of the payments that you made to - -
25           Mr. Levine: To consigners, correct.
26
             Hearing Officer: Did you make any other payments to anyone?
27
             Mr. Levine: No.
28

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    34 -      Entered 06/12/19 15:34:40             Desc
                                     Main Document     Page 34 of 39
 1    See Exhibit H p.106. This $27,000 is vastly different from the $275,000 he represented to the
 2    Court and under oath at the initial 341 meeting.
 3
             C.      Mr. Levine Misrepresents His Education on the Debtor’s Website
 4
             On the J. Levine Auction & Appraisals website, under the section describing “Our
 5
      Company,” and “The Owner,” Mr. Levine represents, “[H]is interest grew and he armed himself
 6
 7    with degrees in Accounting, Business Management and an Auctioneer Certification from the

 8    Pennsylvania State program over 20 years ago.” See Exhibit B. The reality is, Mr. Levine does not

 9    have a degree in Accounting from the “Pennsylvania State” program, or from anywhere else.
10    Instead, at the Debtor’s 341 meeting Mr. Levine testified that he obtained an auctioneer’s license
11
      from Reading Area Community College, and that he took business management classes at
12
      Allentown Business School (which no longer exists). See Exhibit A, pgs. 5 – 7.        Although this
13
      misrepresentation about his educational background from over 20 years ago may seem like an
14
15    innocuous matter of little importance, it does raise questions regarding Mr. Levine’s veracity in

16    other business related matters. As set forth above, this case is replete with examples of the Debtor’s
17    dishonesty.
18
      VII.   CONCLUSION
19
             Both the US Supreme Court and the Ninth Circuit have held that the purpose of bankruptcy
20
      is to help the honest but unfortunate debtor obtain a fresh start, while the dishonest debtor is not to
21
22    benefit from his wrongdoing. See Grogan v. Garner, 498 U.S. 279 (1991); In re Sicroff, 401 F.3d

23    1101 (9th Cir. 2005) and In re Kirsh, 973 F.2d 1454 (9th Cir. 1992).    The Debtor in this case is not

24    an “honest but unfortunate” debtor. The Debtor is trying to disguise its theft of sales proceeds,
25    assets which the Debtor never owned and was not entitled to use, as unfortunate but well
26
      intentioned pre-petition business decisions. Although there is no doubt that the Debtor made bad
27
      business decisions, it does not change the fact that the Debtor routinely and wrongfully converted
28

     Case 2:19-bk-02843-SHG          Doc 132 Filed- 06/12/19
                                                    35 -      Entered 06/12/19 15:34:40                Desc
                                     Main Document     Page 35 of 39
 1    the cash sales proceeds that Consignors entrusted to it. These funds were placed in the Debtor’s
 2    possession for a limited term, but the Debtor abused its access and stole the Consignors’ money.
 3
      It was a scam, and the Bankruptcy Court should not be used as a shield for what is arguably
 4
      criminal conduct.
 5
             The Debtor has repeatedly made much of the fact that it could have filed for Chapter 7, but
 6
 7    it instead filed Chapter 11 in order to give Consignors the best possible chance of recovery. The

 8    facts of this case belie that specious claim If the Debtor was serious about repaying its Consignors

 9    it wouldn’t have hired a childhood friend with no experience at a salary of $174,000 per year, nor
10    would it maintain a luxury lease for Mr. Levine’s personal BMW vehicle, nor would it have used
11
      funds from the Debtor to buy Mr. Levine a house in Allentown, PA, and a house in Scottsdale, AZ.
12
             This is a case where the Debtor must get people to continue to consign with it in order to
13
      make a profit. After the Debtor has stolen the sales proceeds of 363 of its consignors, who is going
14
15    to trust the Debtor with their most prized personal possessions? Who is going to consign with the

16    Debtor now? Even if they did, would there be enough profit to benefit creditors? The Debtor’s
17    case has been pending for almost three months, and the reports very clearly show that the Debtor is
18
      not even generating enough revenue in order to pay all of its own operating expenses, much less
19
      generate enough profit to repay its pre-petition Consignors. Despite this fact, Mr. Levine expresses
20
      a disquieting lack of concern, and when asked by one of the Consignors at the Debtor’s 341
21
22    meeting how the Debtor intends to pay them, Mr. Levine stated,

23                   I have been in business for a very long period of time and I have
                     had great success in this industry and if I can get consumer
24                   confidence back, and, we can sell our way out of this. That’s my
                     plan.
25                                                ...
26
                     Call me an optimist, but you know we’re always just one painting
27                   or item away from being able to satisfy everyone.

28

     Case 2:19-bk-02843-SHG         Doc 132 Filed- 06/12/19
                                                   36 -      Entered 06/12/19 15:34:40              Desc
                                    Main Document     Page 36 of 39
 1    See Exhibit A, p. 56 – 57.       The Debtor is banking on another million dollar painting to be found
 2    in a garage and consigned to him as the foundation for his Chapter 11 plan of reorganization. That
 3
      is not realistic, and it is not fair to the creditors of this estate. The sad reality is, the longer this case
 4
      stays in Chapter 11 with a debtor-in-possession, the longer Mr. Levine and his CEO will have to
 5
      squeeze every nickel out of the business. As it stands, they are the only people who are benefiting
 6
 7    from this case.

 8          WHEREFORE, in order to prevent further mismanagement of the business, to enable an

 9    independent trustee to assess and pursue potential fraudulent transfers, preferential payments, and
10    other causes of action, the UST requests that this Court immediately appoint a Chapter 11 trustee,
11
      or, in the alternative, convert this case to Chapter 7.
12
              RESPECTFULLY SUBMITTED this 12th day of June, 2019.
13
                                                                ILENE J. LASHINSKY
14
                                                                United States Trustee
15                                                              District of Arizona

16                                                               /s/ RSS (#017473)
                                                                RENEE SANDLER SHAMBLIN
17                                                              Trial Attorney
18
19    Copy of the foregoing served
      via electronic mail 12th day of June, 2019:
20
21    Wesley D. Ray
22    Michael Galen
      Sacks Tierney, P.A.
23    4250 N. Drinkwater Blvd., 4th Floor
      Scottsdale, AZ 85251-3693
24    Counsel for the Debtor
      Email: Wesley.Ray@sacksTierney.com
25           Michael.Galen@SacksTierney.com
26
27
28

     Case 2:19-bk-02843-SHG            Doc 132 Filed- 06/12/19
                                                      37 -      Entered 06/12/19 15:34:40                    Desc
                                       Main Document     Page 37 of 39
 1    Members of the Official Committee of Unsecured Creditors
      Doug Crandall
 2    Email: dougcinaz@gmail.com
 3
      John R. Trump
 4    Email: jrtrumpvontromp@gmail.com

 5    Danielle and Jeremy Rovinsky
      Email: rambam@gmail.com
 6
 7    Rami Varsha
      Empire Wholesale Jewelry
 8    Email: Rvarsha1@yahoo.com

 9    Matthew A. Silverman
      Assistant Attorney General
10    Office of the Attorney General
11    2005 N. Central Avenue
      Phoenix, AZ 85004
12    Attorney for the State of Arizona ex rel. Arizona Department of Revenue
      Email: matthew.silverman@azag.gov
13
      Nancy K. Swift
14
      Buchalter
15    16435 N. Scottsdale Road, Suite 440
      Attorneys for Ford Motor Credit Company
16    Email: nswift@buchalter.com
17    Alissa Brice Castaneda
      Quarles & Brady LLP
18
      Two North Central Avenue
19    Phoenix, AZ 85004
      Attorneys for Second Wind Enterprises, LLC
20    Email: alissa.castaneda@quarles.com
21    Rejoy Nalkara
22    Bankruptcy Servicer for BMW Financial Services NA, LLC
      AIS Portfolio Services, LP
23    4515 N. Santa Fe Ave., Dept. APS
      Oklahoma City, OK 73118
24    Email: ecfnotices@ascensioncapitalgroup.com
25    John J. Fries
26    Ryley Carlock & Applewhite
      One North Central Avenue, Suite 1200
27    Phoenix, AZ 85004
      Attorneys for BNC National Bank
28    Email: jfries@rcalaw.com

     Case 2:19-bk-02843-SHG        Doc 132 Filed- 06/12/19
                                                  38 -      Entered 06/12/19 15:34:40   Desc
                                   Main Document     Page 38 of 39
 1
 2
 3    /s/ Christopher Stewart

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case 2:19-bk-02843-SHG     Doc 132 Filed- 06/12/19
                                               39 -      Entered 06/12/19 15:34:40   Desc
                                Main Document     Page 39 of 39
